Citation Nr: 0701746	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan.  This matter was previously before the Board in 
June 2004 at which time the case was remanded in compliance 
with due process requirements.

The underlying issue of entitlement to service connection for 
a bilateral wrist disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a bilateral wrist disability was denied in January 1998.  
The veteran was notified of this decision and his appellate 
rights, but he did not initiate an appeal with respect to 
this issue.

2.  The evidence received since January 1998 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1998 RO decision that denied the claim of 
entitlement to service connection for a bilateral wrist 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the final January 1998 RO 
determination in regard to the claim of entitlement to 
service connection for a bilateral wrist disability is new 
and material, and this claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.  Moreover, the veteran was given 
adequate VCAA notice with respect to his application to 
reopen a claim of entitlement to service connection for a 
bilateral wrist disability in a June 2004 letter from the 
AMC. 



II.  Analysis

The RO originally denied the veteran's claim for service 
connection for a bilateral wrist disability in January 1998.  
As the veteran did not initiate an appeal by filing a notice 
of disagreement with respect to this issue, that adverse 
decision as it pertains to this issue became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is received since the last final decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 Vet. 
App. 22 (1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2006)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131. That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence on file at the time of the adverse final 
decision in January 1998 included the veteran's service 
medical records showing complaints in March 1989 of bilateral 
wrist pain.  Specifically, the veteran complained on one 
occasion in March 1989 that his left wrist hurt when grabbing 
heavy objects and had been worse the prior week while playing 
basketball.  He was assessed as having overuse arthritis 
versus carpal tunnel syndrome.  Another March 1989 service 
medical record notes that the veteran was seen for"[Follow 
up] (L) hand trauma 'strained'".  Swelling was noted in the 
thenar compartment bilaterally and x-rays revealed no 
abnormalities.  The veteran was assessed as having strained 
thenar tendons - tendonitis.  These records also reflect 
findings in March 1996 of left wrist tenderness, rule out 
scaphoid.  In addition to this evidence, there was an October 
1996 VA examination report containing the veteran's complaint 
of bilateral wrist pain since 1990, and a diagnosis of 
tendinitis of the wrist bilaterally.

Evidence submitted to the RO since the January 1998 decision 
includes private operative reports showing that the veteran 
underwent right open carpal tunnel release and right wrist 
arthroscopy with debridement of "TFC" cartilage in 
September 1998, right wrist pisiform excision and right wrist 
lunotriquetral fusion in April 1999, and decompression median 
and ulnar nerve left wrist and left wrist arthroscopy with 
debridement "TFC" disc and lunotriquetral ligament tear in 
March 2000.  There is also an August 2005 VA medical opinion 
that considered whether the veteran had a bilateral wrist 
disorder that was related to service.  The Board finds that 
while the opinion is material to the issue for consideration, 
it is flawed because it appears that the examiner did not 
consider the service medical records and he did not conduct 
an actual examination of the veteran.  The examiner noted 
that the review was based on the veteran's records dating 
back to 1996.  

The basis of the RO's original denial in January 1998 of the 
veteran's claim of entitlement to service connection for a 
bilateral wrist disability was that there was no evidence 
linking a present bilateral wrist disability to service.  
With this in mind, the Board finds that the evidence 
submitted after the January 1998 final adverse decision as 
outlined above is new, in that it has not been previously 
considered by agency decision makers, and is not cumulative 
or duplicative of evidence previously considered.  The new 
evidence must also be considered material in that the August 
2005 VA medical report pertains to an essential element for 
service connection which formed the basis of the January 1998 
denial, i.e., whether the veteran had a current disability 
that was related to service.  However, the opinion itself it 
not adequate to properly evaluate the claim.  See 38 C.F.R. 
§ 3.303.  

The Board emphasis that, to constitute new and material 
evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA to 
alter its decision. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Thus, the Board finds that the criteria for reopening 
the claim for service connection for a bilateral wrist 
disability have been met, but further development is needed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral wrist 
disability is reopened; to this extent only, the appeal is 
granted.


REMAND

Now that the veteran's application to reopen the claim for 
service connection for a bilateral wrist disability has been 
reopened, the Board finds that additional medical development 
by way of an examination is warranted before a fully informed 
decision can be made in this appeal.  See 38 U.S.C.A. 
§ 5103A(d).  

The veteran's representative pointed out in written argument 
in December 2006 that the reviewing VA examiner in August 
2005 stated only that he had been provided with, and 
reviewed, records in the veteran's claims file dating back to 
1996.  It is thus unclear whether the examiner actually 
reviewed the veteran's service medical records which date 
from 1987 to 1996.  Such a review is essential, particularly 
in view of the veteran's documented inservice wrist 
complaints in March 1989 and March 1996.  Moreover, the 
reviewing VA examiner in August 2005 questioned whether the 
veteran presently has a bilateral wrist disability and noted 
that he had not actually examined the veteran, but reviewed 
the record.  Central to any claim for service connection is a 
current diagnosis of the claimed disability, accordingly 
obtaining a current examination and opinion is necessary.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the veteran should be afforded a VA examination 
to determine the presence and etiology of the claimed 
bilateral wrist disability.  38 C.F.R. §3.159(c)(4) (2006).  
Specifically, a medical opinion must be obtained that 
addresses the question of whether the veteran has a present 
bilateral wrist disability related to service, to 
specifically include his inservice wrist complaints in March 
1989 and March 1996.  It is essential that the examining 
physician review the veteran's claims file prior to rendering 
an opinion in this matter.  See 38 U.S.C.A. § 5103A(d); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 
5 Vet. App. 127 (1993).  Moreover, the veteran should also be 
given the opportunity to provide any additional information 
and/or medical records relevant to his claim for service 
connection.  38 U.S.C.A. § 5103A(b).

Based on the foregoing, the case is hereby REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
identify any relevant medical records 
concerning his bilateral wrist problems.  
The RO should obtain copies of pertinent 
records from all identified treatment 
sources, following the procedures set 
forth in 38 C.F.R. § 3.159 and associate 
them with the veteran's claims file. If 
any identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  Following the action taken above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
bilateral wrist disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disability is related to service, to 
specifically include the veteran's 
bilateral wrist complaints in service in 
March 1989 and March 1996.  The examiner 
should explain the basis for any opinion 
reached.  

3.  Thereafter, the RO should review the 
record and determine if the benefit sought 
can be granted.  If the benefit remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded and opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


